Title: Motion on Letter of Vermont Agents, [20 April] 1782
From: Madison, James
To: 



[20 April 1782]

Jonas Fay. M. R. & I. T. styling themselves Agents and Delegates from the State of Vermont having in a letter dated the 19th. instant informed Congress “that in consequence of the faith of Congress pledged to them, in and by a resolution of the 20th. of Augst. last, and by official advice from sundry Gentlemen of the first Characters in America, the Legislature of Vermont have been prevailed upon to comply, in the most ample manner, with the resolution aforesaid”
Resolved That the Secy. be directed to apply to the said J. F. M. R. & I T. and request them to communicate to him the sd. official advice together with the names of the Gentlemen from whom the same was recived.
